Citation Nr: 1207695	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected bilateral deviated nasal septum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2004 and January 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of service connection for sleep apnea.  The Veteran testified before the Board in February 2009.  The Board remanded this claim for further development in June 2009 and January 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran contends that he has suffered from sleep apnea since incurring a nasal fracture in service.  While he acknowledges that he was not clinically diagnosed with sleep apnea until 2000, he and his spouse both contend that he has suffered from the disorder since approximately 1955.  The Veteran has submitted statements from friends indicating that they have observed his various sleep apnea symptoms, such as heavy snoring and snorting, over a period of many years.  Alternatively, the Veteran maintains that his sleep apnea is related to his service-connected bilateral deviated nasal septum.  


Upon seeking initial treatment for sleep apnea in November 2000, the Veteran reported sleep apnea like symptoms for several years, but noted that they had become worse since a coronary artery bypass graft the year before.  His wife reported that the Veteran snored a lot and she frequently had to shake him to get him to breathe.  In a November 2005 statement, the Veteran's private treating physician, who specializes in sleep disorders, acknowledged that he knew of no definite causal relationship between sleep apnea and a bilateral deviated nasal septum, but indicated that the Veteran's sleep apnea might be due to his deviated nasal septum.  The physician further noted that the decrease in the intraluminal pressures of the pharynx and hypopharynx caused by the Veteran's service-connected deviated nasal septum would certainly create an increase in the obstructive aspect of obstructive sleep apnea and probably worsen the condition. 

On VA examination in July 2006, it was noted that the Veteran had been diagnosed with sleep apnea in 2000 and currently was prescribed a continuous positive airway pressure machine for that disorder.  Based on the results of the clinical examination and a review of the claims folder, including the November 2005 statement from the Veteran's private physician, the VA examiner concluded that no causal relationship existed between the Veteran's service-connected bilateral deviated nasal septum and his sleep apnea.  The examiner reasoned that current medical literature did not support causation between a bilateral deviated nasal septum and sleep apnea and that the private physician's statements regarding a possible nexus between the two disorders was speculative.  The VA examiner conferred with the medical director of the Sleep Medicine Program at the Dallas VA Medical Center, who concurred with the VA examiner's findings, noting that "although epidemiology has shown associations with many disorders and obstructive sleep apnea, there has been no credible evidence of causality."  As further grounds against a finding of causation, the medical director noted the lengthy time period between the Veteran's development of a deviated nasal septum in service and his diagnosis of sleep apnea. 

In May 2007, the Veteran consulted a professor and the Chief of Sleep Medicine and Surgery at the Medical College of Wisconsin for an opinion regarding sleep apnea and issues related to nasal obstruction.  The Veteran brought with him records pertaining to his treatment and medical history, and literature regarding sleep apnea.  The Veteran stated that he believed he had snored virtually all of his life.  On physical examination, anterior rhinoscopy demonstrated the septum to be intact.  Mucous membranes of the inferior turbinates were congested and the nasal turbinates were noted to protrude into the nasal cavum.  The examiner diagnosed a history of obstructive sleep apnea syndrome, hypersomnolence, and nasal obstruction; daytime hypersomnolence; and multiple medical comorbidities potentially affected by or related to sleep apnea.  The examiner indicated that, based on the examination, he could not easily identify the structural abnormality causing the Veteran's nasal obstruction.  The septum was not displaced, and the turbinates congested well and were not particularly enlarged.  The examiner found it noteworthy that the Veteran felt that his symptoms varied somewhat and that some of his symptoms may be related to vasomotor rhinitis or other mucosal disease of the nose.  It was noted that the etiology of the Veteran's sleep apnea was uncertain.  However, the Veteran had marked and severe hypopharyngeal airway narrowing and obstruction, which was almost certainly contributing to both apnea and possible airflow limitation that was causing problems even without apnea.

In August 2008, the Veteran underwent VA examination in conjunction with a claim for increased rating for his service-connected deviated septum.  Physical examination of the Veteran's nose at that time revealed about 40 to 50 percent nasal obstruction present on the right side and about 50 to 60 percent nasal obstruction on the left side.  The examiner noted that virtually all of the nasal obstruction present on the left side was due to enlargement of the middle and inferior turbinates rather than deviation of the septum.  The examiner diagnosed nasal septal deviation, allergic rhinitis, and moderate obstructive sleep apnea.  The examiner found that the Veteran exhibited signs and symptoms of nasal obstruction from a combination of deviation of nasal septum and allergic rhinitis, and opined that there was no nexus between the Veteran's allergic rhinitis and septal deviation.

In February 2011, the Veteran was afforded another VA examination regarding the etiology of his sleep apnea.  During the examination, the Veteran reported a history of nasal obstruction that occurred off and on and was worse during allergy seasons.  Physical examination of the Veteran's nose revealed no evidence of mucosal swelling, enlargement of the turbinates, or significant nasal obstruction.  There was free flow of air through the bilateral nasal cavities with nostril occlusion, and a fiberoptic nasal endoscope showed no evidence of mucosal edema or significant nasal obstruction.  The nasal septum appeared very straight and was in the midline.  Based on a review of the claims file and clinical evaluation of the Veteran, the VA examiner opined that it was less likely as not that the Veteran's sleep apnea was the result of his in-service nasal fracture or any other aspect of his military service, and less likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected deviated nasal septum.  In support of the opinion, the examiner noted that the Veteran's septum was not significantly deviated at the time of the examination and found that the Veteran's nasal obstruction appeared to primarily relate to seasonal allergic rhinitis.  The examiner stated that current medical literature would not support a nexus between sleep apnea and a deviated nasal septum, nor would it support the Veteran's sleep apnea as possibly aggravated or permanently worsened beyond its normal progression by the Veteran's service-connected bilateral deviated septum, even if it were present.

Thereafter, in an October 2011 statement, the Veteran referenced various medical reference material sources as supporting his contention that his sleep apnea is aggravated by his deviated nasal septum.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Board recognizes that the November 2005 statement of the Veteran's private medical provider, a noted sleep expert, suggests a nexus between his currently diagnosed sleep apnea and his service-diagnosed bilateral deviated nasal septum. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board finds that opinion to be speculative, as the examiner indicated that the Veteran's sleep apnea "may be due to [his] deviated nasal septum," and that the effects of that service-connected nasal condition would "probably worsen" his sleep disorder.  Therefore, the Board finds that opinion is of lessened probative and persuasive value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Such findings fail to provide a definite causal connection between the Veteran's sleep apnea and his deviated septum.  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive). 

The Board also recognizes that the Veteran has submitted internet articles, and has referenced and cited various sources pertaining to sleep apnea in support of his claim.  While that evidence suggests a general relationship between sleep apnea and nasal obstruction or congestion, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise is too general and inclusive.  Sacks v. West, 11 Vet. App. 314 (1998) (medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Therefore, absent evidence demonstrating a causal relationship between this specific Veteran's sleep apnea and his military service or service-connected deviated septum, the internet articles and literature references are insufficient to establish service connection for sleep apnea.  However, those reference sources should be consulted by a physician on remand during an examination.

Finally, the Board is cognizant that the Veteran and his wife have testified that the Veteran has snored and exhibited symptoms of sleep apnea since incurring a nasal fracture in service, and that the Veteran has submitted numerous lay statements from friends attesting to their observations of the Veteran's snoring and snorting since at least the 1970s.  The Board acknowledges that the Veteran, his wife, and his friends are competent to provide testimony regarding the Veteran's observable symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  However, as laypersons, the Veteran, his wife, and his friends are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The literature accompanying the November 2005 opinion submitted by the Veteran's treating physician states that snoring is not diagnostic of sleep apnea, as there are individuals who snore but do not suffer from sleep apnea, and further, that waking up gasping for breath may be a symptom of other diseases, such as congestive heart failure, gastroesophageal reflux disease, and nocturnal asthma.  Therefore, the lay testimony of the Veteran's wife and friends are insufficient to establish service connection for sleep apnea based on continuity of symptomatology.

The Veteran in this case has already been afforded two VA examinations that addressed his claim for service connection for sleep apnea, to include as secondary to his service-connected bilateral deviated nasal septum.  However, neither of those opinions have taken into account the statements provided by the Veteran, his spouse, and his friends, concerning a continuity of symptomatology of his sleep apnea, and therefore, they are inadequate for rating purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion).  In addition, although the February 2011 VA examiner discussed certain aspects of the November 2005 private opinion relating to causation, the examiner did not discuss the private physician's conclusion that the effects of the Veteran's service-connected nasal condition would "probably worsen" his sleep disorder, as requested in the Board's January 2011 remand instructions.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Given that no VA examiner has yet provided an adequate opinion that addressed the lay statements regarding a continuity of symptomatology or the November 2005 opinion regarding aggravation, the Board finds that an additional VA examination and etiological opinion is warranted to fairly decide the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board acknowledges that in October 2011, the Veteran submitted a lay statement with argument and references to literature and various sources in support of his claim.  There has been no RO readjudication in light of that new evidence.  Nor has another supplemental statement of the case been issued reflecting consideration of that evidence.  Additionally, the Board notes that the Veteran did not submit a waiver of initial RO review with respect to the additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2011).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this case, as the Veteran's claim is being remanded on other grounds, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the issue on appeal should be reviewed with consideration of all evidence received since the issuance of the September 2011 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to assess the nature and etiology of his currently diagnosed sleep apnea.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the statements of the Veteran, his spouse, and his friends with respect to continuity of sleep apnea symptoms since service; the service medical records showing treatment for a nasal fracture in service; the report of the November 2005 private sleep expert opining as to a possible causal relationship between the Veteran's sleep apnea and his service-connected bilateral deviated nasal septum and indicating that the service-connected disability was likely to "probably worsen" his sleep disorder; the July 2006 VA medical examination and etiological opinions indicating that the Veteran's sleep apnea was less likely than not caused by his service-connected nasal disorder; the May 2007 private consultation report finding that the Veteran's septum was not displaced, that he had marked and severe hypopharyngeal airway narrowing and obstruction, and that the etiology of his sleep apnea was uncertain; and the February 2011 VA medical examination and etiological opinion indicating that the Veteran's sleep apnea was less likely than not caused by his service-connected nasal disorder or related to service, and less likely than not aggravated by his service-connected nasal disorder.  The examiner should also specifically address the Veteran's October 2011 statement, including the references to and citations from sleep apnea literature therein.  The examiner's opinion should specifically address the following questions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea is a result of his in-service nasal fracture or any other aspect of his service? 

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea was caused by his service-connected bilateral deviated nasal septum? 

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea has been aggravated (permanently worsened beyond its normal progression) by his service-connected bilateral deviated nasal septum? 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



